Citation Nr: 1216886	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  05-26 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982 and from February to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2007, October 2007, and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, the Veteran presented testimony at a hearing conducted at the St. Petersburg RO before a Decision Review Officer (DRO).  In January 2010, the Veteran presented testimony by means of video conferencing equipment at the RO before the undersigned who was sitting in Washington, DC.  Those hearings addressed the issues of entitlement to service connection for PTSD and entitlement to TDIU.  Transcripts of these hearings are in the Veteran's claims folder.

In March 2010, the Board remanded the claims for PTSD and TDIU for further development and the claims for a low back and left knee disabilities for the RO to issue a statement of the case (SOC).  (The Board acknowledges that the claim for PTSD has been recharacterized as a claim to reopen.  However, no prejudice results to the Veteran because the claim has already been addressed on the merits by the RO.)

Pursuant to the remand, the Veteran's Social Security Administration (SSA) disability records were obtained and in December 2010, the Veteran underwent a VA examination for his PTSD.  The Board finds that VA has substantially complied with the Board's remand with regard to the claim for PTSD.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In June 2011, a SOC was issued for the claims for a low back and left knee disability and the Veteran perfected his appeal in a substantive appeal received in October 2011.  This appeal is deemed timely because the June 2011 SOC was sent to the Veteran's attorney's former address and he did not receive a copy until August 2011 after it was resent by the RO.  Because the October 2011 substantive appeal was received within the 60 days after the Veteran's attorney's copy was sent to his correct address, the appeal is considered timely.  38 C.F.R. § 20.302(b).  

In February 2011, VA received a claim for a mood disorder secondary to the Veteran's service-connected disabilities.  In June 2011, VA received a claim to reopen a previously denied claim for service connection for a bilateral eye disability.  In October 2011, VA received claims for service connection for right foot hammertoes and bunions secondary to service-connected flat feet and a temporary total rating based on an October 2011 surgery.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The record reflects that the Veteran submitted additional evidence that had not been reviewed by the RO.  By a February 2012 statement, his accredited representative related that he was waiving the right to have this additional evidence reviewed by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a left knee and low back disability as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2007, the RO denied the claim for service connection for PTSD.  The Veteran was notified of that decision, but did not initiate an appeal.

2.  Some of the evidence received since April 2007 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD. 

3.  There is no a competent diagnosis of PTSD of record.


CONCLUSIONS OF LAW

1.  The April 2007 RO rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2010 with regard to the claim for service connection for PTSD.  Although the notice was provided after the initial adjudication of the Veteran's claim in October 2007, the claim was subsequently readjudicated in a January 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for PTSD.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his Social Security Administration (SSA) disability records obtained in April 2010 were also reviewed.  

A VA examination with respect to the claim for PTSD was obtained in December 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a July 2008 SOC and April 2009, January 2011, and October 2011 SSOCs, which informed them of the laws and regulations relevant to his claim for PTSD.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to this issue.


LAW AND ANALYSIS

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for PTSD.

New and material evidence

As a preliminary matter, the Board finds that only the claim for PTSD is currently under appeal and that a claim for a mood disorder, other than PTSD, to include as secondary to service-connected disabilities, is referred to the RO for any additional development.  In this regard, in August 2006 the Veteran filed a claim for "aggravation of a preexisting psychiatric condition."  He stated that prior to going to Desert Storm he was being treated for bipolar disorder and schizophrenia.  While serving in Desert Storm, he worked in the hospital with patients dying that aggravated his condition.  In September 2006, the Veteran filed a claim for PTSD.  In January 2007, VA received the Veteran's PTSD stressor information reflecting that while stationed in Germany, his unit responded to a helicopter crash that killed several people in September 1982.  He alleged that cleaning up the crash and being around dead bodies caused PTSD.  Attached was an article detailing a helicopter crash in Germany in September 1982.  The Veteran also contended that being around severely injured soldiers during Desert Storm caused PTSD.  

An April 2007 rating decision denied service connection for PTSD.  The claim was denied because the evidence did not indicate that he participated in the cleanup of helicopter crash and was exposed to dead bodies.  Additionally, there was no diagnosis of PTSD.  The rating decision also determined that a previously denied claim for conversion disorder/sociopathic personality disorder remained denied because the evidence submitted was not new and material.  Although the Veteran appealed the claim for TDIU which was also denied in that rating decision, on his May 2007 notice of disagreement (NOD), he specifically stated that he was not appealing the first three items, which included the claims for PTSD and conversion/sociopathic personality disorder. 

In October 2007, VA received a VA Form 21-0781 wherein the Veteran restated his PTSD stressors.  The RO confirmed and continued the denial of the claim for PTSD in an October 2007 rating decision.  

In January 2008, the Veteran submitted a statement reflecting that he wanted to "reopen claim for service connection issue(s):...service connection for mental condition."  In a May 2008 rating decision, the RO again denied claims for conversion disorder/sociopathic personality disorder and PTSD.  The Veteran disagreed with both denials in May 2008, which constitutes a timely NOD with regard to the October 2007 denial of PTSD and the May 2008 denial of conversion disorder/sociopathic personality disorder, but is not timely with the April 2007 rating decision.  38 C.F.R. § 20.302(a).  An SOC was issued in July 2008.  In his September 2008 substantive appeal, the Veteran checked the box next to 9.B. which states that he read the SOC and was only appealing these issues, which he listed as TDIU, PTSD, and two claims for increased ratings.  He did not appeal the claim for a conversion disorder/sociopathic personality disorder.  

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit discussed when two claims should be considered to have the same factual basis for purposes of 38 U.S.C.A. § 7104(b) and concluded that the factual basis is the Veteran's underlying disease or injury, rather than the symptoms of that disease or injury.  The Federal Circuit elaborated on its prior decision in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996)and restated the holding that claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that when a claimant files a claim, the claim should be construed based on the reasonable expectations of the claimant and the evidence developed in processing that claim.  Factors to consider include the claimant's description of the claim, the symptoms the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  Id. at 5.

Based on the holdings in Ephraim, Boggs, and Clemons the Board observes that only the claim for PTSD is currently under appeal.  Although the RO initially addressed two claims (PTSD and conversion disorder/sociopathic personality disorder) in the May 2008 rating decision, the Veteran only perfected the claim for PTSD in his September 2008 substantive appeal.  Moreover, following this substantive appeal, the RO only addressed the claim for PTSD, as did the Board in the previous remands.  Further, the claim for a mood disorder, other than PTSD, to include as secondary to service-connected disabilities was recently raised in February 2011 and has not yet been addressed by the RO in the first instance.  The Board concludes that the proper action is to adjudicate the already developed claim for PTSD and to refer the claim for a mood disorder, other than PTSD, to include as secondary to service-connected disabilities, to the RO for any necessary development.

The Board will now address the claim for PTSD.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

As noted above, an April 2007 rating decision denied service connection for PTSD because the evidence did not indicate that the Veteran participated in the cleanup of the 1982 helicopter crash or that he was exposed to dead bodies.  Additionally, there was no diagnosis of PTSD.  The Veteran did not file a NOD with regard to that denial.

However, in October 2007, VA received a VA Form 21-0781 wherein the Veteran restated his PTSD stressors.  The RO confirmed and continued the denial of the claim for PTSD in an October 2007 rating decision.  

Although the submission of additional evidence does not extend the period for initiation of an appeal by submission of a NOD, additional evidence submitted by the Veteran within one year of the rating decision in question requires application of 38 C.F.R. § 3.156(b) and a consideration of whether such additional evidence is new and material evidence.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board observes that although the October 2007 PTSD stressor statement was submitted within the one year period after the April 2007 rating decision, it is not new and material evidence under 38 C.F.R. § 3.156(b).  The Veteran submitted essentially the same information that was already submitted along with his January 2007 statement.  As stated by the RO in the October 2007 rating decision, the October 2007 PTSD questionnaire is nothing more than a rewrite of the evidence previously of record.  Thus, although new evidence was submitted within one year of the April 2007 rating decision, it was not material.  Thus, the April 2007 rating decision is final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In January 2008, the Veteran filed a claim to reopen.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final April 2007 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the April 2007 decision includes a June 2010 JSRRC response reflecting that the Veteran's battalion, the 70th Transportation Battalion, was located in Mannheim, Germany at the time the helicopter crashed in 1982.  Although the JSRRC was not able to verify that the Veteran's unit responded to the crash, the report nevertheless puts the Veteran near the crash site, which the Board concludes is sufficient to corroborate his stressor.  Justus, 3 Vet. App. at 513.  The Board finds that this evidence relates to an unestablished fact, a corroborated stressor, which was not of record at the time of the last final denial.  Accordingly, this evidence warrants a reopening of the Veteran's claim of service connection for PTSD, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

New and material evidence having been submitted, the claim for entitlement to service connection for PTSD is reopened.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  At the outset, the Board finds that the Veteran did not engage in combat with the enemy during active service nor was he a POW.  Accordingly, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran claims that he witnessed the crash of a helicopter while he was stationed in Germany and was required to do body recovery of the dead soldiers involved in the accident.  He also asserts that he has PTSD from exposure to wounded warriors returning from Iraq.  In particular, he stated that he was exposed to wounded soldiers when he served them food as a cook at Ft. Rucker, Alabama.

The evidence of record is sufficient to corroborate the Veteran's alleged PTSD stressors.  As previously stated, there is evidence of record that a helicopter crashed near Mannheim, Germany during an air show, killing all 46 members on board.  The June 2010 JSRRC response noted that the 70th Transportation Battalion, of which the Veteran was a member, was stationed near Mannheim at the time of the crash in September 1982.  Also, the Veteran's DD 214 Form reflects that he worked as a food service specialist from February to June 1991.

Although there is no independent corroboration that the Veteran assisted or responded to the helicopter crash or that he served food to wounded service members, the Board is cognizant of the holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein the Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the Veteran's own personal involvement, is not necessary.  See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Accordingly, because there is evidence that he was stationed near the helicopter crash site and that he served food during the Gulf War, his alleged stressors have been conceded.

Although the Veteran's in-service stressors have been conceded, there is no competent diagnosis of PTSD of record.  In this regard, during an April 1997 VA psychiatric evaluation, the Veteran was noted to have unresolved feelings of grief secondary to his father's death and Desert Storm PTSD symptoms.  However, no diagnosis of PTSD was provided.  In September 2006, the Veteran informed a VA examiner that he was part of a body recovery effort after a helicopter crash that killed 53 people.  The diagnoses were cocaine and alcohol dependence with physiological dependence, cannabis abuse, psychotic disorder, rule out PTSD, and history of antisocial personality disorder.  An October 2007 VA examiner stated that the Veteran requested the appointment as he continues to self-diagnose PTSD and desires treatment in the PTSD clinic.  The Veteran related the helicopter crash stressor and that "I haven't been the same since I came back from Desert Storm."  The examiner commented that the Veteran had been assessed in the past and does not appear to meet the criteria for PTSD and this was previously explained to him.  The examiner stated that the Veteran was highly invested in obtaining this diagnosis and believes it to be his primary issue.  Following examination, the examiner diagnosed psychotic disorder by history, polysubstance dependence in remission, bipolar disorder by history, amnestic disorder by history, and mood disorder NOS by history.  Thus, the evidence of record indicates that despite medical evaluations based on his alleged PTSD stressors, there is no diagnosis of PTSD.

The Veteran had a VA examination in December 2010.  The Veteran informed the examiner that he witnessed the helicopter crash in 1982 and that he was involved in the recovery of the bodies.  Following examination, the examiner diagnosed alcohol and cocaine dependence and personality disorder NOS with antisocial traits.  The examiner commented that results from two tests indicated that the Veteran was over reporting psychological issues.  Therefore, he was unable to discern legitimate from feigned symptoms.  The examiner noted that the Veteran's CPRS records indicated that he met the criteria for cocaine and alcohol dependence.  The examiner stated that because of this, he was not able to provide a diagnosis or determine the Veteran's current level of occupational or social functioning without resort to mere speculation.  

Before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board observes that the examiner clearly stated that he was not able to provide an opinion as to diagnosis because two of the Veteran's test results, to which the Veteran provided the answers, indicated that he was over reporting psychological issues.  The examiner reviewed the claims file and therefore had access to the Veteran's medical history.  The examiner did not identify any fact that could not be determined, besides which of the Veteran's reported psychological symptoms were legitimate and which were not.  This opinion is not based on the limitations of the examiner or the medical community at large.  Because the examiner reviewed the claims file and history as reported by the Veteran and provided a rationale as to why he could not opine as to whether the Veteran had a diagnosis of PTSD, the Board finds the opinion probative.

In summary, there is no competent diagnosis of PTSD of record.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  Although the Veteran might sincerely believe that he suffers from PTSD and it is related to his service, he is not a medical professional competent to render an opinion on matters of medical etiology or diagnosis and absent a professional medical opinion linking a current disorder to verified stressors, service connection cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.

In the October 2011 substantive appeal, the Veteran requested a hearing at a local VA office for the issues of service connection for a low back and left knee disability.  The record does not reflect that a hearing was scheduled or that the Veteran cancelled his request.  As such, these claims need to be returned to the RO so that a Board hearing may be scheduled.

4.  Entitlement to a total rating based on individual unemployability (TDIU).

In a February 2011 letter, the Veteran's representative requested that the claim for TDIU be deferred until the Veteran has exhausted his appeals regarding his claims for compensation benefits, because he currently does not meet the schedular requirements for TDIU.  As reflected above, the Veteran has perfected two claims for service connection that are being remanded for a travel board hearing.  The Board notes that these issues are "inextricably intertwined" with the claim for TDIU.  Therefore, the claim for TDIU must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a hearing on the issues of entitlement to service connection for a low back disability and a left knee disability in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for the hearing.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


